DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DANIEL WRIGHT,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3127

                              [March 17, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 50-2011-CF-005808-AXXX-MB.

   Daniel Wright, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.